528 Pa. 345 (1991)
598 A.2d 27
In re Pamela MUHAMMAD, Administratrix of the Estate of Nazir Muhammad and Abdullah Muhammad
v.
STRASSBURGER, McKENNA, MESSER, SHILOBOD AND GUTNICK, etc., et al.
Appeal of STRASSBURGER, McKENNA, MESSER, SHILOBOD AND GUTNICK, a law partnership; and Howard Messer.
Supreme Court of Pennsylvania.
May 8, 1991.
PER CURIAM.
And now, this 8th day of May, 1991, the Petitioners', Pamela Muhammad, Administratrix for the Estate of Nazir *346 Muhammad and Abdullah Muhammad, petitions for reargument and for clarification are hereby DENIED.
It is so ORDERED.